Mr. Chief Justice Greene
delivered the opinion of the court.
*61The principles decisive of the case of Mulkey v. McGrew, 2 Wash. 259, 262, are decisive also of this motion to strike. A mass of paper writing purporting to be a statement of facts under the appeal act of 1883 is here, but it is not certified as required by that act, and there is nothing to assure us that it contains “all the material facts in the case.” It is a superfluity. Appearance would not waive the right to object to it.
The motion to strike it from the cause is granted.
Langford, J., and Turner, J., concurred.